SUPERIOR COURT
                                        OF THE
                             STATE OF DELAWARE
JEFFREY J CLARK                                                KENT COUNTY COURT HOUSE
JUDGE                                                          38 THE GREEN
                                                               DOVER, DELAWARE 19901


                                     June 1, 2015


Louis Williams, Jr.
SBI # 003
Building PT/4
Sussex Correctional Institute
P.O. Box 500
Georgetown, DE 19947

RE:     State v. Louis Williams
        ID No. 1503012393
Dear Mr. Williams:
        The Court considered your motion to disqualify your attorney based on
alleged ineffective assistance. As stated in Court at the conclusion of the motion
hearing, your motion is DENIED.
        You alleged in your written motion and orally in court that (1) counsel did
not send you discovery responses in your case in a timely manner; (2) that counsel
disagreed with your decision not to waive your preliminary hearing; (3) that
counsel chose to not present certain questions at your preliminary hearing, despite
your request, and (4) that counsel’s demeanor made it difficult for your to interact
with her.
        The standard for such a motion to disqualify filed by a Defendant seeking to
remove his or her attorney includes a determination as to whether (1) counsel’s
representation fell below an objective standard of reasonableness, and (2) whether
there is a reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different. State v. Perkins, 2005 WL
3194460 at *5 (Del. Super. Ct. Oct. 18, 2005). The Court’s review of such
motions includes the recognition that counsel’s conduct “is subject to a strong
presumption that his or her representation was ‘professionally reasonable.’”
Outten v. State, 720 A.2d 547, 552 (Del. 1998). In addition, the defendant “must
make specific allegations of actual prejudice and substantiate them.” Id.
      Here, you make only conclusory claims that counsel was ineffective. It is
apparent that at your request, counsel conducted a preliminary hearing in the
matter. Moreover, the Court has reviewed the transcript from your preliminary
hearing. The questions and conduct of defense counsel at the hearing meet the
objective standard of reasonableness. Furthermore, counsel represents that she
forwarded the discovery from the State to you promptly after receipt. In Court,
you acknowledged that you have now received all state discovery responses in
your case, well in advance of your trial date. Your preliminary case review is not
scheduled until June 9th. Likewise, your conclusory allegation regarding Counsel’s
demeanor do not rise to the level of showing actual prejudice or are substantiated
in any regard.
      You have failed to establish that your have suffered any prejudice as a result
of your counsel’s representation of you. Moreover, counsel’s representation to
date has been objectively reasonable and there is no reasonable probability that
counsel’s actions have in any way impaired your rights to a fair trial. For these
reasons, your Motion to Disqualify Counsel is DENIED.


                                          /s/ Jeffrey J Clark
                                              Jeffrey J Clark

cc:   Counsel
      Prothonotary